                           Case 1:18-cv-10624-ER Document 22 Filed 01/16/20 Page 1 of 1



                             January 16, 2020

                             Hon. Edgardo Ramos
                             Thurgood Marshall United States Courthouse
                             40 Foley Square
                             New York, NY 10007

                                    Re: Werner, et al. v. Sell It Social, LLC.,
                                    SDNY No. 1:18-cv-10624-ER
sgrvlaw.com

                             Dear Judge Ramos:

                             I represent the plaintiffs in the above-referenced action. The defendant
                             declines to participate in a Rule 26(f) conference because no order has issued
Bruce W. Bellingham 1635     scheduling a Rule 16 initial conference. See Exhibit “1.” Accordingly, I
Market Street, 7th Floor
Philadelphia, PA 19103 P     respectfully request that the Court schedule a Rule 16 Conference.
215.241.8916
F 215.531.9115
bbellingham@lawsgr.com       Respectfully,
New York Office:
One Penn Plaza               /s/ Bruce Bellingham
36th Floor                   Bruce Bellingham, Esquire
New York, NY 10119
P 212.786.7394               Attorney for Plaintiffs
Admitted to practice:
PA, FL, NY
                             cc:    Alexander R. Malbin, Esquire
                                    (by e-filing)




                             PHILADELPHIA        NEW JERSEY     FLORIDA       NEW YORK      ATLANTA
